In an action to recover damages for personal injuries, etc., the defendants John Lawrence, Lazy River Campground, and Mountain Meadows Development Corporation appeal from an order of the Supreme Court, Kings County (Huttner, J.), dated May 16, 2001, which denied their motion pursuant to CPLR 510 (3) to change the venue of the action from Kings County to Ulster County.
Ordered that the order is affirmed, with costs.
In support of their motion pursuant to CPLR 510 (3) to change the venue of the action from Kings County to Ulster County, the defendants failed to disclose the addresses of all but one of the prospective witnesses, disclose the facts to which those witnesses were expected to testify at trial, establish they were willing to testify, and establish they would be inconvenienced if a change of venue was not granted (see, Blumberg v Salem Truck Leasing, 276 AD2d 577; Miszko v Leeds & Morelli, 269 AD2d 372). Therefore, the defendants failed to demonstrate their entitlement to a change of venue (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Krausman, J.P., Luciano, Adams and Prudenti, JJ., concur.